NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STORED VA.LUE SOLUTIONS, INC.
(NOW KNOWN AS CERIDIAN STORED VALUE
SOLUTIONS, INC.),
Plaintiff-Appellee,
V.
CARD ACTIVATION TECHNOLOGIES, INC.,
Defendan,t-Appellant.
2011-1528
Appeal from the United _States District C0urt for the
District of De1aware in case no. 09-CV-0495, Judge Kent
A. Jordan.
ON MOTlON
ORDER
Card Activation Techno1ogies, Inc. moves for a 60-day
extension of time, until June 26, 2012, to file its reply
brief
Upon consideration thereof,
IT ls ORDERED THA'r:

STORED VALUE V. CARD ACTIVATION
The motion is granted
2
FOR THE COUR'r
 0 4  /s/' Jan H0rba1__\[
Date Jan Horbaly
cc: A1an M. Fisch, Esq.
1\/lark J. Peterson, Esq.
C1erk
s21
F!LED
us ccom 0F APPEAl.s mn
THEFEnEnALccncu1T
I'1AY 04 2012
JAN HORBAL\'
` CLEBK